DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite the limitation "the extruded polymer".  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed that the extruded polymer is the subunit jacket.

Allowable Subject Matter
Claims 1-16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, specifically, the 112 rejection.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical communication cable comprising: an outer cable jacket a plurality of optical fiber ribbon subunits surrounded by the outer cable jacket, each optical fiber ribbon subunit comprising:
a subunit jacket defining a subunit passage; and
a plurality of optical fiber ribbons located within the subunit passage, wherein the plurality of optical fiber ribbons are stranded around each other within the subunit passage forming a stranded pattern within the subunit passage such that a longitudinal length of each of the plurality of optical fiber ribbons is greater than a longitudinal length of the subunit jacket and greater than a longitudinal length of the outer cable jacket;
wherein the plurality of optical fiber ribbon subunits are unstranded within the outer cable jacket such that a longitudinal length of each subunit jacket is substantially the same as the longitudinal length of the outer cable jacket, or
an outer cable jacket;

a subunit jacket defining a subunit passage; and
a plurality of optical fibers located within the subunit passage, wherein the plurality of optical fibers are stranded around each other within the subunit passage such that a longitudinal length of each of the plurality of optical fibers is greater than a longitudinal length of the subunit jacket and greater than a longitudinal length of the outer cable jacket;
wherein the first optical fiber subunit is not stranded within the outer cable jacket; and a second optical fiber subunit surrounded by the outer cable jacket, the second optical fiber subunit comprising: a subunit jacket defining a subunit passage; and
a plurality of optical fibers located within the subunit passage, wherein the plurality of optical fibers are stranded around each other within the subunit passage such that a longitudinal length of each of the plurality of optical fiber is greater than a longitudinal length of the subunit jacket and greater than the longitudinal length of the outer cable jacket; wherein the second optical fiber subunit is not stranded within the outer cable jacket,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical fiber cables with podded ribbon stacks and/or stranded ribbon stacks, but none teach the combination with the stranded ribbon stacks with a longitudinal length longer than a subunit jacket and the subunit is not stranded:

US 6141472		US 6185352		US 6215932		US 6256439
US 6487348		US 6922511		US 7231119

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883